             Case 6:21-cv-00209-ADA Document 1 Filed 03/04/21 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 NINE ENERGY SERVICE, INC.,                        §
                                                   §
         Plaintiff,                                §    CIVIL ACTION NO. 6:21-cv-00209
                                                   §
                         vs.                       §
                                                   §
 NCS MULTISTAGE INC. and                           §
 NCS MULTISTAGE, LLC,                              §    JURY TRIAL DEMANDED
                                                   §
         Defendants.                               §
                                                   §

                   ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT


       Plaintiff Nine Energy Service, Inc. (“Nine” or “Plaintiff”), by and through the undersigned

counsel, hereby brings its Complaint for Patent Infringement against Defendants NCS Multistage

Inc. (“NCS Canada”) and NCS Multistage, LLC (“NCS US”) (collectively, “NCS”) in this action.

                                   NATURE OF THE ACTION

       1.       This is an action for patent infringement. NCS Canada and NCS US, individually

and collectively, have infringed and are continuing to infringe U.S. Patent No. 10,871,053 (the “’053

Patent”), which is attached hereto as Exhibit A.

       2.       NCS Canada and NCS US, individually and collectively, have infringed and are

continuing to infringe the ’053 Patent by making, using, offering for sale, and/or selling in the United

States, and/or importing into the United States the AirLock® Casing Buoyancy System, a system

used in casing flotation. Nine seeks damages, injunctive, and other relief for NCS’s infringement of

the ’053 Patent.




US 7778069
             Case 6:21-cv-00209-ADA Document 1 Filed 03/04/21 Page 2 of 8




                                            PARTIES

       3.       Nine is a corporation organized under the laws of Delaware and has a principal

place of business at 2001 Kirby Drive, Suite 200, Houston, Texas 77019.

       4.       Defendant NCS Canada is a Canadian corporation with a place of business at 700,

333-7th Ave SW Calgary, AB T2P 2Z1. On information and belief, NCS Canada’s headquarters

is located at 19350 State Highway 249, Suite 600, Houston, TX 77070.

       5.       Defendant NCS US is a Texas limited liability company with a principal place of

business at 19350 State Highway 249, Suite 600, Houston, TX 77070.

       6.       On information and belief, NCS US and NCS Canada share corporate headquarters

and officers, and are commonly held by NCS Multistage Holdings, Inc., a Delaware corporation

with a principal place of business also at 19350 State Highway 249, Suite 600, Houston, TX 77070.

                                JURISDICTION AND VENUE

       7.       This action for patent infringement arises under the Patent Laws of the United

States, 35 U.S.C. § 1 et. seq. This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1338.

       8.       This Court has personal jurisdiction over NCS Canada and NCS US. NCS Canada

and NCS US have submitted themselves to the jurisdiction of this Court in multiple actions,

including related case NCS Multistage Inc. v. Nine Energy Service, Inc., No. 6:20-cv-00277-ADA

(W.D. Tex.). Furthermore, on information and belief, NCS Canada’s headquarters is located in

Houston, Texas. NCS US is a resident of Texas, with a principal place of business in Houston,

Texas; additional offices in Houston, Texas; and a regional office in Odessa, Texas.

       9.       Venue is proper in this judicial district under 28 U.S.C. §§ 1391 and 1400(b). NCS

US has a regular and established place of business in Odessa, Texas, which is within the Western



                                               -2-
US 7778069
             Case 6:21-cv-00209-ADA Document 1 Filed 03/04/21 Page 3 of 8




District of Texas, and upon information and belief, both NCS Canada and NCS US have committed

acts of patent infringement in this district.

                                   FACTUAL BACKGROUND

Magnum Oil Tools International, Ltd.

        10.     Magnum Oil Tools International, Ltd. (“Magnum”) is an innovative company that

has been making plugging devices and other tools for the oil and gas industry since 2002. Magnum

was founded by Lynn Frazier, and made a wide variety of tools, including rupture discs. Magnum

holds numerous U.S. and foreign patents on its novel tool designs. One of those tools is the

MagnumDisk™, a domed rupture disc for use in oil and gas applications.

        11.     In 2018, Nine purchased all equity interests in Magnum, which thereby became a

wholly owned subsidiary of Nine. Nine is the owner by assignment of the ’053 Patent. By and

through Magnum, Nine continues to manufacture and sell the MagnumDisk™ products. See

Completion Barrier Plugs, Nine Energy Service, Inc., available at https://nineenergyservice.com/

completions-technologies/completion-barrier-plugs.

        12.     The MagnumDisk™ product line is covered by many patents owned by Nine. Nine

continues to pursue patent protection for new applications and improvements to the MagnumDisk™

product line, including the ’053 Patent.

        13.     On December 22, 2020, the United States Patent & Trademark Office issued the ’053

Patent, entitled “Downhole assembly for selectively sealing off a wellbore.” The ’053 Patent claims

priority to December 3, 2007. The ’053 patent is directed to a downhole tool that includes “a first

subassembly and a second subassembly engaged with each other, the first subassembly and second

subassembly having inner walls that define a flowpath through the tool” and a “sealing member




                                                -3-
US 7778069
             Case 6:21-cv-00209-ADA Document 1 Filed 03/04/21 Page 4 of 8




located inside the second subassembly and sized to obstruct fluid communication through the

flowpath.”

The NCS AirLock® Casing Buoyancy System

       14.      On April 8, 2020, NCS Canada filed an original complaint for patent infringement

asserting U.S. Patent No. 10,465,445 (the “’445 Patent”) against Nine in NCS Multistage Inc. v.

Nine Energy Service, Inc., No. 6:20-cv-00277-ADA (W.D. Tex.). On February 8, 2021, NCS

Canada and NCS US filed a first amended complaint for patent infringement in that action. In those

complaints, NCS stated that it manufactures and sells the AirLock® buoyancy system. NCS referred

to the AirLock® buoyancy system as a “‘casing float tool’ covered by the ’445 Patent.”

       15.      On information and belief, the AirLock® system is substantially similar to the tool

illustrated in Figure 2 of the ’445 Patent, as shown below:




                            NCS AirLock® Casing Buoyancy System,
              excerpt of image at paragraph 10 of NCS’s First Amended Complaint




                           NCS AirLock® Casing Buoyancy System,
                       https://www.youtube.com/watch?v=xthc-KqagAA

                                                -4-
US 7778069
             Case 6:21-cv-00209-ADA Document 1 Filed 03/04/21 Page 5 of 8




                                         ’445 Patent, Fig. 2


       16.      NCS Canada has been aware, since at least the filing of the ’445 Patent, that the Nine

MagnumDisk™ products are covered by one or more U.S. patents, and specifically instructs the

reader to consider using the MagnumDisk™ with embodiments:




’445 Patent, at 11:8–23.

                                     COUNT 1:
                           INFRINGEMENT OF THE ’053 PATENT

       17.      Nine alleges and incorporates by reference the allegations of paragraphs 1–16 of this

Original Complaint.

       18.      Nine owns by assignment the entire right, title, and interest in the ’053 Patent.




                                                 -5-
US 7778069
             Case 6:21-cv-00209-ADA Document 1 Filed 03/04/21 Page 6 of 8




        19.     The ’053 Patent was duly and legally issued by the United States Patent and

Trademark Office on December 22, 2020.

        20.     The ’053 Patent is valid and enforceable under the laws of the United States.

        21.     NCS Canada and NCS US, individually and collectively, have directly infringed and

are directly infringing claims 1–30 of the ’053 Patent in violation of 35 U.S.C. § 271 et seq., by

making, using, offering for sale, and selling in the United States, and importing into the United

States, without authority, the accused AirLock® Casing Buoyancy System. For example, as shown

in the claim chart attached hereto as Exhibit B, the AirLock® Casing Buoyancy System meets every

element of Claim 1 of the ’053 Patent, either literally or under the doctrine of equivalents.

        22.     NCS Canada and NCS US, individually and collectively, have indirectly infringed

and are indirectly infringing claims 1–30 of the ’053 Patent in violation of 35 U.S.C. § 271 et seq.

With knowledge of the ’053 Patent, NCS Canada and NCS US have induced and are inducing its

resellers and customers to use, sell, offer to sell, or import into the United States, without authority,

the accused AirLock® Casing Buoyancy System. For example, as shown in the claim chart attached

hereto as Exhibit B, the AirLock® Casing Buoyancy System meets every element of Claim 1 of the

’053 Patent, either literally or under the doctrine of equivalents.

        23.     NCS Canada’s and NCS US’s infringement of the ’053 Patent has been and continues

to be willful and deliberate. Upon information and belief, NCS Canada and NCS US have been on

notice of their infringement of the ’053 Patent since at least January 4, 2021 when Nine identified

the ’053 Patent as infringed by the AirLock® system in a letter addressed to NCS Canada. On

information and belief, the officer of NCS Canada who received Nine’s letter is also an officer of

NCS US. Accordingly, knowledge by that officer may be attributed to NCS US.




                                                  -6-
US 7778069
             Case 6:21-cv-00209-ADA Document 1 Filed 03/04/21 Page 7 of 8




        24.     As a result of NCS Canada’s and NCS US’s acts of infringement, Nine has suffered

and will continue to suffer damages in an amount to be proven at trial.

                                       PRAYER FOR RELIEF

        WHEREFORE, Nine requests the Court grant the following relief:

        A.      Judgment that NCS has infringed and are infringing the ’053 Patent;

        B.      An order enjoining NCS, their officers, agents, employees, and those persons in

                active concert or participation with any of them, and NCS’s successors and assigns,

                from continuing to infringe the ’053 Patent;

        C.      An order awarding Nine its damages pursuant to 35 U.S.C. § 284;

        D.      An order finding that NCS’s infringement has been willful and increasing the

                damages awarded to Nine to three times the amount assessed under 35 U.S.C.

                § 284;

        E.      An order awarding Nine prejudgment and post-judgment interest on damages;

        F.      A declaration that this case is exceptional and an award to Nine of its reasonable costs

                and expenses of litigation, including attorney’s fees and expert witness fees; and

        G.      Other relief that the Court may determine to be just and proper.

                                    DEMAND FOR JURY TRIAL

        In accordance with Rule 38 of the Federal Rules of Civil Procedure, Nine respectfully

demands a jury trial of all issues triable to a jury in this action.




                                                   -7-
US 7778069
             Case 6:21-cv-00209-ADA Document 1 Filed 03/04/21 Page 8 of 8




 Dated: March 4, 2021                Respectfully submitted,

                                     /s/ Hilary L. Preston
                                     Hilary L. Preston
                                     Texas Bar No. 24062946
                                     hpreston@velaw.com
                                     Jeffrey T. Han
                                     Texas Bar No. 24069870
                                     jhan@velaw.com
                                     VINSON & ELKINS L.L.P.
                                     2801 Via Fortuna, Suite 100
                                     Austin, TX 78746
                                     Telephone: +1.512.542.8400
                                     Fax: +1.512.542.8612

                                     Parker D. Hancock
                                     phancock@velaw.com
                                     Texas Bar No. 24108256
                                     Sean P. Belding
                                     Texas Bar No. 24109634
                                     sbelding@velaw.com
                                     VINSON & ELKINS L.L.P.
                                     1001 Fannin Street, Suite 2500
                                     Houston, Texas 77002-6760
                                     Telephone: +1.713.758.2002
                                     Facsimile: +1.713.615.5758

                                     ATTORNEYS FOR PLAINTIFF
                                     NINE ENERGY SERVICE, INC.




                                          -8-
US 7778069
